UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CHARLES L. DIXON,
Plaintiff-Appellant,

v.
                                                                      No. 96-1259
SHIRLEY S. CHATER, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the District of South Carolina, at Greenville.
Charles E. Simons, Jr., Senior District Judge.
(CA-93-1682-6-6AK)

Argued: November 1, 1996

Decided: January 22, 1997

Before MURNAGHAN and WILLIAMS, Circuit Judges, and
HARVEY, Senior United States District Court Judge for the
District of Maryland, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Mary J. Wiesen-Kosinski, Aiken, South Carolina, for
Appellant. Sharon Maria Fugett, SOCIAL SECURITY ADMINIS-
TRATION, Baltimore, Maryland, for Appellee. ON BRIEF: J. Pres-
ton Strom, Jr., United States Attorney, John B. Grimball, Assistant
United States Attorney, Arthur J. Fried, General Counsel, Randolph
W. Gaines, Acting Principal Deputy General Counsel, A. George
Lowe, Acting Associate General Counsel, Disability Litigation,
SOCIAL SECURITY ADMINISTRATION, Baltimore, Maryland,
for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Charles Dixon applied for disability insurance benefits for a period
of disability commencing on February 1, 1987. Finding that Dixon
could perform light work prior to August 31, 1989, the Commissioner
of Social Security (the Commissioner)1 established that date as the
onset date of Dixon's disability and awarded Dixon disability bene-
fits. Dixon appeals the onset date, claiming that the Commissioner
improperly evaluated the medical evidence and improperly found that
Dixon's subjective complaints were not credible. Finding no error, we
affirm.

I.

Dixon was born on January 22, 1925, completed high school, and
served in the military during World War II. He worked for an insur-
_________________________________________________________________
1 On March 31, 1995, the Social Security Administration became an
autonomous agency, separate from the Department of Health and Human
Services. See Social Security Independence and Program Improvements
Act of 1994, Pub. L. No. 103-296, § 106(d)(2), 108 Stat. 1464, 1477. As
of that date, Shirley S. Chater, Commissioner of Social Security, was
substituted for Donna E. Shalala, Secretary of Health and Human Ser-
vices, as the defendant in this action. We refer, therefore, to the Commis-
sioner as the factfinder in this case, although Dixon's case was handled
by both an Administrative Law Judge and the Appeals Council of the
Department of Health and Human Services.

                    2
ance company as a district office manager from 1963 until the end of
January 1987. He recruited, trained, and supervised personnel and
paid claims. Dixon often worked ten hours a day, but toward the end
of his career he began taking lengthy lunch breaks before completing
his workday. Dixon has not worked since January of 1987, and he
began receiving disability insurance benefits from his employer on
May 1, 1987.

On November 16, 1989, Dixon applied for Social Security disabil-
ity insurance benefits, claiming that he became unable to work on
February 1, 1987. His claim was initially denied, but upon reconsider-
ation, Dixon was awarded benefits for a disability commencing on
August 31, 1989. Dixon appealed the onset date of disability. An
Administrative Law Judge (ALJ) found that Dixon failed to prove he
was not capable of performing light work from February 1, 1987 until
August 31, 1989, and affirmed the award of disability benefits begin-
ning August 31, 1989. The Commissioner's decision became final on
May 13, 1993, when Dixon's request for review was denied. Dixon
then filed suit in the United States District Court for the District of
South Carolina. On December 15, 1995, the district court, adopting
the federal magistrate judge's report and recommendation, affirmed
the Commissioner's denial of benefits to Dixon prior to August 31,
1989. This appeal followed.

II.

This court, like the district court, reviews the Commissioner's dis-
ability decision to determine whether it is supported by substantial
evidence and whether the correct law was applied. See 42 U.S.C.A.
§ 405(g) (West Supp. 1996). Substantial evidence means "such rele-
vant evidence as a reasonable mind might accept as adequate to sup-
port a conclusion." Richardson v. Perales, 402 U.S. 389, 401 (1971)
(quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229
(1938)). Substantial evidence "consists of more than a mere scintilla
of evidence but may be somewhat less than a preponderance. If there
is evidence to justify a refusal to direct a verdict were the case before
a jury, then there is `substantial evidence.'" Hays v. Sullivan, 907
F.2d 1453, 1456 (4th Cir. 1990) (citing Laws v. Celebrezze, 368 F.2d
640, 642 (4th Cir. 1966)). After carefully reviewing the record, the
briefs, and the arguments of the parties, we conclude that there is sub-

                     3
stantial evidence to support the Commissioner's finding that Dixon
was not disabled prior to August 31, 1989.

Under the Social Security Act, a claimant is considered disabled if
he cannot "engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be
. . . expected to last for a continuous period of not less than 12
months." 42 U.S.C.A. § 423(d)(1)(A) (West Supp. 1996). In evaluat-
ing disability claims, the Commissioner determines whether the
claimant (1) is engaged in substantial gainful activity; (2) has a severe
impairment; (3) has an impairment which equals an illness contained
in the Social Security Act listings of impairments; (4) has an impair-
ment which prevents past relevant work; and (5) has an impairment
which prevents him from doing any other work. See 20 C.F.R.
§ 404.1520 (1996).

The ALJ found that "[t]he medical evidence establishes that the
claimant has severe impairments including emphysema, non-insulin
dependent diabetes mellitus, and arthritis with a history of occasional
episodes of diverticulitis and well controlled gouty arthritis." (J.A. at
25.) However, the ALJ found that Dixon did not have an impairment
or combination of impairments that met the medical criteria set forth
in the Act's listings of impairments prior to August 31, 1990. See 20
C.F.R. pt. 404, subpt. P, app. 1 (1996). (J.A. at 25.) Furthermore, the
ALJ found that prior to August 31, 1989, Dixon had the "residual
functional capacity to perform work related activities except for work
involving lifting and carrying more than 20 pounds at a time or stren-
uous physical exertion." (J.A. at 26.) Because Dixon's past relevant
work did not require him to perform the lifting and exertional limita-
tions imposed,2 the ALJ found that Dixon was not "under a disabil-
ity," as defined by the Act, see 42 U.S.C.A. § 423(d)(1)(A), from
February 1, 1987 until August 31, 1989. (J.A. at 26.) Upon review of
Dixon's records, the Appeals Council found no basis for reversing the
ALJ's findings that Dixon "retained the residual functional capacity
for light work through August 30, 1989." (J.A. at 4).
_________________________________________________________________

2 Dixon does not challenge this finding on appeal.

                     4
III.

Dixon contends that the Commissioner improperly evaluated the
medical evidence, in particular, the reports of Ms. Burckhalter, a reg-
istered nurse; Dr. Lowdermilk, a Social Security Administration med-
ical consultant; and Drs. Bland and Dees, Dixon's treating physicians.3
Dixon also claims the Commissioner improperly found that his sub-
jective complaints were not supported by the medical evidence. We
address each contention in turn.

A.

Nurse Burckhalter reviewed Dixon's medical records and issued a
report dated February 19, 1993, in which she stated that Dixon had
been unable to participate in sustained activity since November 4,
1986. Dr. Lowdermilk, a nontreating physician, reviewed Dixon's
medical records in March of 1993. He noted that a November 4, 1986,
pulmonary function test did not reveal pulmonary obstruction severe
enough to meet or equal the impairment listing for"chronic pulmo-
nary insufficiency." See 20 C.F.R. pt. 404, subpt. P, app. 1 § 3.02
(1996). Nevertheless, Dr. Lowdermilk concurred with Nurse Burck-
halter and reported that Dixon's "chronic obstructive pulmonary dis-
ease" (J.A. at 226), in conjunction with his diabetes and arthritis,
significantly reduced Dixon's residual functional capacity to do sus-
tained work activity such that he should be found disabled as of
November 4, 1986.

The reports of nontreating physicians, when consistent with the
record, can be relied upon by the Commissioner. See Smith v.
Schweiker, 795 F.2d 343, 346 (4th Cir. 1986). However, in this case,
we hold that the Commissioner did not err in declining to rely on the
reports of Dr. Lowdermilk and Nurse Burckhalter. Nurse Burckhalter
does not have the necessary expertise to qualify as an "acceptable
_________________________________________________________________
3 The medical reports of Dr. Lowdermilk and Nurse Burckhalter were
not submitted to the ALJ. However, Dixon submitted them to the
Appeals Council, which found that the additional reports contained no
findings outweighing the other evidence on the record supporting the
ALJ's decision. (J.A. at 4).

                    5
source" for medical information. See 20 C.F.R. § 404.1513 (1996).4
Dr. Lowdermilk conceded that Dixon's pulmonary disease was not
sufficiently severe to meet impairment listing for"chronic pulmonary
insufficiency." See 20 C.F.R. pt. 404, subpt. P, app. 1 § 3.02 (1996).
Both Nurse Burckhalter and Dr. Lowdermilk opined that Dixon
should be found disabled as of November 4, 1986, despite the fact
that Dixon admittedly worked full-time until the end of January of
1987 and despite the fact that Dixon does not claim that he was dis-
abled until February 1, 1987. Furthermore, there is substantial evi-
dence in the record to contradict the findings in their reports.

B.

We next consider Dixon's treating physicians' reports. Although
Dr. Bland was Dixon's primary physician for eighteen years, he
ceased treating Dixon in 1985. Because he did not examine Dixon
during the period in question, February 1, 1987 through August 31,
1989, the Commissioner did not err in refusing to grant Dr. Bland's
opinion the deference generally conferred upon the opinion of a
claimant's attending physician. Moreover, although Dr. Bland indi-
cated that he believed Dixon was disabled as of January 30, 1987, he
also stated that Dixon was disabled in 1984 and 1985. (J.A. at 117-
118.) However, as noted above, Dixon continued to work as a district
manager at the insurance company for at least two years longer than
Dr. Bland predicted. Furthermore, a closer review of Dr. Bland's
report and Dixon's corresponding medical records reveals that
Dixon's arthritis and gout were "for the most part, effectively treated"
(J.A. at 117), and there is no evidence that his gastrointestinal com-
plaints limited his activities. Also, while Dr. Bland noted Dixon's
developing emphysema and shortness of breath, there is no evidence
in the record that Dixon had any significant limitations as a result of
his pulmonary illness.

Dixon also argues that the Commissioner erred by discounting the
opinion of his treating physician, Dr. Dees. Dr. Dees examined Dixon
in June and November of 1986 and April 15, 1988. In a May 2, 1988
_________________________________________________________________
4 Nurse Burckhalter's report arguably qualifies as "Information from
other sources," see 20 C.F.R. § 404.1513(e)(2) - (3) (1996), and because
the Appeals Council considered it, we will also.

                    6
report, Dr. Dees stated that Dixon "ha[d] been unable to perform [his]
current assigned [work] duties since February 1987." (J.A. at 224.)
The Commissioner must generally give more weight to the opinion of
a treating physician because the physician is often most able to pro-
vide "a detailed, longitudinal picture" of a claimant's alleged disabil-
ity. See 20 C.F.R. § 404.1527(d)(2)(1996). However, the "treating
physician's rule," see Coffman v. Bowen, 829 F.2d 514, 517-18 (4th
Cir. 1987), does not require that a treating physician's testimony and
report be given "controlling weight." Craig v. Chater, 76 F.3d 585,
590 (4th Cir. 1996) ("[I]f a [treating] physician's opinion is not sup-
ported by clinical evidence or if it is inconsistent with other substan-
tial evidence, it should be accorded significantly less weight."); see
also 20 C.F.R. § 416.927(d)(2) (1996). Moreover, it is the responsibil-
ity of the Commissioner, not the appellate court, to review the case,
make findings of fact, and resolve conflicts of evidence. See Hays v.
Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990).

In this case, the Commissioner did not err in refusing to defer to
Dr. Dees' cursory statement that Dixon had been disabled since Feb-
ruary 1, 1987, because the record contains substantial medical evi-
dence to the contrary. Several medical reports in the record indicated
Dixon was capable of light work from February 1, 1987 until August
31, 1989. Therefore, he was not disabled under the Act. A November
1986 pulmonary evaluation indicated that Dixon had only a mild to
moderate obstructive disease that was not severe enough to qualify as
a disability under the applicable regulations. As noted, Dr. Bland
effectively treated Dixon's gout and arthritis and, although Dr. Dees
stated that Dixon was disabled as of February 1, 1987, the Commis-
sioner emphasized that Dr. Dees failed to report any specific limita-
tions in Dixon's performance of his past work prior to August 31,
1989, and failed to mention any complications Dixon may have had
as a result of his condition. Cf. Scott v. Heckler, 770 F.2d 482, 485
(5th Cir. 1985) (holding that less weight may be given to the opinion
of a treating physician when the diagnosis of disability is brief and
conclusory).

The Commissioner cited additional medical evidence to support her
finding that Dixon was capable of light work prior to August 31,
1989. When Dixon was hospitalized on January 17, 1987 for a urinary
tract infection, numerous tests were conducted. A"normal" chest X-

                    7
ray revealed no vascular congestion, pneumonic infiltrates, or pleural
effusion (J.A. at 160, 163), and an electrocardiogram was "normal"
(J.A. at 160). A physical examination of Dixon conducted by Dr.
Meehan during the hospitalization showed full-range joint motion and
normal motor and sensory functions. Dr. Meehan noted Dixon's gen-
eralized decreased breath sounds, but found no shortness of breath
and no acute distress. Dixon was alert and oriented, and his deep ten-
don reflexes were equal bilaterally. In addition to Dr. Meehan's
report, the Commissioner cited an October 1989 bronchial washing
that revealed no marked abnormalities and a May 1990 chest X-ray
that again indicated no acute disease. Furthermore, the Commissioner
noted the lack of the "use of accessory muscles for breathing, cyano-
sis[,] or clubbing of the extremities, irregular heart rate or rhythm,
rapid heart beat[,] or frequent emergency room visits or other inten-
sive treatment for acute respiratory problems" from February 1, 1987
until August 31, 1989. (J.A. at 24.) Based on the foregoing conflicting
medical evidence and lack of evidence to substantiate a severe impair-
ment prior to August 31, 1989, we find that the weight given to the
reports of Nurse Burckhalter and Drs. Lowdermilk, Bland, and Dees
was not improper.

C.

Dixon also contends the Commissioner erred in finding that his
subjective complaints during the time in question were not supported
by medical evidence and, therefore, were not credible. Dixon testified
that he quit his job at the end of January 1987 because he was unable
to perform his duties due to his breathing problems, gout, and arthri-
tis. Dixon testified that he had to rest at lunch for two to three hours
so he could return to work, and that he could walk on only level
ground at a slow pace and stand for only 15 minutes before shifting
positions. He stated that he could not sit for four hours a day or alter-
nate sitting and standing for eight hours a day, five days a week.
Dixon further testified that he could not bend, stoop, or reach over his
head. Overall, Dixon stated that he lacked energy and could not sus-
tain activity for a significant amount of time.

Dixon conceded, however, that his job did not require lifting or
carrying heavy objects and that he was able to change positions when-
ever needed. He also reported that his diabetes was under control with

                     8
medication, and that he had no significant side effects from his medi-
cation. Dixon testified that he often prepared breakfast for him and his
wife, washed dishes, mowed the grass with a self-propelled mower,
fished twice a month, and attended church and Lion's Club meetings.
Therefore, as the Commissioner recognized, Dixon's own testimony
indicated he maintained a "fairly active and varied lifestyle [that was]
not suggestive of a significant restriction of activities or constriction
of interests." (J.A. at 24.) The Commissioner properly considered
Dixon's subjective complaints of pain, and her decision to discount
those complaints, considering Dixon's admitted activities and submit-
ted medical evidence, did not constitute reversible error. See Mickles
v. Shalala, 29 F.3d 918, 921 (4th Cir. 1994) (holding that claimant's
complaints of pain were undermined by her ability to perform a wide
variety of daily tasks).

IV.

We affirm the decision of the Commissioner because it is sup-
ported by substantial evidence and is in accordance with the applica-
ble law. There is ample competent medical evidence to support the
Commissioner's finding that Dixon could perform light work from
February 1, 1987 until August 31, 1989. Therefore, he is not eligible
for disability insurance benefits prior to August 31, 1989. Accord-
ingly, we affirm.

AFFIRMED

                    9